IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40956
                        Conference Calendar



HAROLD W. COLEMAN,

                                          Plaintiff-Appellant,

versus

WAYNE SCOTT, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; S.O. WOODS,
Chairman, Classifications; UNIDENTIFIED
BELL, Warden, Bradshaw State Jail;
G. FERGERSON, RN, Medical Department

                                          Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-713
                        - - - - - - - - - -
                           June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Harold W. Coleman appeals the district court’s dismissal

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)&(ii) of his civil rights

lawsuit filed under 42 U.S.C. § 1983.   Coleman’s argument that

prison officials were deliberately indifferent to his complaints

of leg pain and stomach pain and ulcers is not supported by his

medical records, which indicate that his complaints were

regularly and frequently addressed.   Coleman’s complaint seems to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-40956
                                 -2-

be that the prescribed treatment was unsuccessful in alleviating

his pain.    Unsuccessful or inadequate medical treatment does not

give rise to a civil rights action.    See Varnado v. Lynaugh, 920

F.2d 320, 321 (5th Cir. 1991); Johnson v. Treen, 759 F.2d 1236,

1238 (5th Cir. 1985).   Nor does disagreement with medical

treatment.    Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).   The district court did not err in dismissing Coleman’s

complaint as frivolous and for failure to state a claim upon

which relief could be granted.    See § 1915(e)(2)(B)(i)&(ii).

     Coleman’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     The appeal

is therefore DISMISSED.   5TH CIR. R. 42.2.   Coleman is hereby

warned that the dismissal of his complaint counts as a strike for

purposes of 28 U.S.C. § 1915(g) and that the dismissal of his

appeal counts as a second strike.     Adepegba v. Hammons, 103 F.3d

383, 387-88 (5th Cir. 1996).   If Coleman accumulates one more

“strike” under § 1915(g), he will not be able to proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     APPEAL DISMISSED; STRIKE WARNING ISSUED.